      Case 3:19-cv-01207-BEN-MSB Document 1 Filed 06/27/19 PageID.1 Page 1 of 7

                                                                                     Jun 27 2019
     Justin Prato Esq, SBN 246968
1    PRATO & REICHMAN, APC                                                              s/ jenniferv

     8555 Aero Drive, Suite 303
2    San Diego, CA 92108
     Telephone: 619-886-0252
3    Facsimile: 619-241-8309
4    Attorney for Plaintiff
5

6

7                             UNITED STATES DISTRICT COURT
8                          SOUTHERN DISTRICT OF CALIFORNIA
9
      DAVID ANDREWS, an individual                            Case No.: '19CV1207 BEN MSB
10
                                                              COMPLAINT FOR DAMAGES,
11                    Plaintiff,                              INCLUDING, INTEREST AND
                                                              ATTORNEY’S FEES FOR
12            vs.                                             BREACH OF CONTRACT AS
                                                              AMENDED.
13

14    THOMAS SMITH, an individual,
                                                                      Jury Demanded
15    STEPHEN CUNLIFFE, an individual,
16    and, LEGENDARY HOLDINGS INC., a
17    California Corporation.
18
                      Defendants.
19

20
                                                   COMPLAINT
21

22
            COMES NOW Plaintiff, David Andrews (hereinafter referred to as
23
      “Plaintiff” or “Mr. Andrews”) who alleges as follows:
24

25
     ///
26

27
     ///
28



                                                        -1-
     ________________________________________________________________________________________________________

                                                    Complaint
      Case 3:19-cv-01207-BEN-MSB Document 1 Filed 06/27/19 PageID.2 Page 2 of 7




1
                               JURISDICTIONAL ALLEGATIONS
2           1.      Plaintiff currently is a resident of Cheshire, State of Connecticut.
3
            2.      Defendant, LEGENDARY HOLDINGS INC. (“Legendary”) is a
4

5     California corporation located at 2295 Paseo De Las Americas, San Diego CA
6
      92154.
7

8           3.      Defendant, THOMAS SMITH (“Mr. Smith”) is the owner or co-owner
9
      of LEGENDARY HOLDINGS INC. and is a resident of San Diego CA.
10
            4.      Defendant, STEPHEN CUNLIFFE (“Mr. Cunliffe”) is the owner or
11

12    co-owner of LEGENDARY HOLDINGS INC. and is a resident of San Diego CA.
13
            5.      This complaint is brought under the Courts diversity jurisdiction under
14

15    28 U.S.C. section 1332 as the Plaintiff is not a resident of California, while the
16
      Defendants are, and the amount in controversy is more than $75,000 exclusive of
17

18
      costs and interest.

19          6.      Attached to this Complaint as Exhibit A, is a true and correct copy of a
20
      promissory note loan agreement and its amendments that is relevant to this case.
21

22          7.      This Complaint is timely as it was filed within the four-year statute of
23
      limitations under California law that was required in order to file suit.
24

25          8.      At all times herein mentioned each of the Defendant’s was acting on
26
      behalf of, or under the authority of the other Defendants.
27

28



                                                        -2-
     ________________________________________________________________________________________________________

                                                    Complaint
      Case 3:19-cv-01207-BEN-MSB Document 1 Filed 06/27/19 PageID.3 Page 3 of 7




1
                                        FACTUAL SUMMARY
2           9.      In January of 2016, Mr. Cunliffe and Mr. Smith approached Mr.
3
      Andrews about a loan of $100,000 to Legendary.
4

5           10. After some discussion, Mr. Andrews agreed to the loan for $100,000
6
      for Legendary.
7

8           11. However, a condition and consideration of the loan was that Mr.
9
      Cunliffe and Mr. Smith had to personally guarantee the loan, to which they
10
      agreed.
11

12          12. Had Mr. Cunliffe and Mr. Smith not agreed to the personal guarantee,
13
      Mr. Andrews would never have lent Legendary the $100,000.
14

15          13. A written agreement for the loan was drafted and signed by all of the
16
      parties, including Mr. Cunliffe and Mr. Smith as personal guarantors.
17

18
            14. As the original deadline to pay the loan neared, Mr. Cunliffe and Mr.

19    Smith requested an extension of time to make the payment, to which Mr. Andrews
20
      agreed.
21

22          15. Mr. Cunliffe and Mr. Smith then requested if they could make
23
      payments for 12 months in order to pay off the loan, to which Mr. Andrews
24

25    agreed.
26
            16. As of January 2019, the amount still due was $92,197.
27

28



                                                        -3-
     ________________________________________________________________________________________________________

                                                    Complaint
      Case 3:19-cv-01207-BEN-MSB Document 1 Filed 06/27/19 PageID.4 Page 4 of 7




1
            17. In February of 2019, Mr. Cunliffe and Mr. Smith then made another
2     request to delay payment to Mr. Andrews.
3
            18. Mr. Andrews agreed to this extension and all parties signed an
4

5     amendment to the loan note.
6
            19. At this time Mr. Andrews was becoming wary of all the delays.
7

8           20. However, Mr. Andrews was assured that Legendary was going to be
9
      sold for a profit by Mr. Cunliffe and Mr. Smith, and as soon as the sale was final
10
      they could repay the entire loan.
11

12          21. As part of the new terms, Mr. Andrews requested and was agreed too,
13
      that the term that once Legendary was sold, that the loan would be immediately
14

15    due, and would be immediately paid from the proceeds of the sale.
16
            22. Mr. Andrews, on information and belief, knows that Legendary was
17

18
      sold to another company on in May of 2019 and the sale closed at the end of May

19    of 2019.
20
            23. Mr. Andrews, based on information and belief, believes that Mr.
21

22    Cunliffe and Mr. Smith received a substantial amount of money for Legendary,
23
      yet they have not paid the loan.
24

25          24. Mr. Andrews has sent a request for full payment of the loan in June of
26
      2019, to which Mr. Cunliffe and Mr. Smith and Legendary have refused to pay.
27

28



                                                        -4-
     ________________________________________________________________________________________________________

                                                    Complaint
      Case 3:19-cv-01207-BEN-MSB Document 1 Filed 06/27/19 PageID.5 Page 5 of 7




1
            25. Mr. Cunliffe and Mr. Smith and Legendary are now in default and
2     breach of the loan as they did not pay the loan off upon sale of Legendary.
3
            26. The loan documents contain a clause for interest and attorney’s fees.
4

5           27. The final amendment to the loan also includes a liquidated damages
6
      clause in case of breach of the agreement for $10,000.
7

8           28. The purpose of this liquidated damages clause was to ensure the proper
9
      repayment of the loan and cover Mr. Andrews for any damages caused by the
10
      breach.
11

12          29. Each of these modifications to the loan note were written and signed
13
      by all parties.
14

15          30. None of these modifications changed the personal guarantee of Mr.
16
      Cunliffe and Mr. Smith.
17

18
            31. As of July 2019, due to interest, the repayment amount is now

19    $104,130.
20
            32. Mr. Andrews now files this complaint for breach of contract for full
21

22    payment of the promissory note with interest and attorney’s fees.
23

24

25                                   FIRST CAUSE OF ACTION
                                         [Breach of Contract]
26

27          33. Plaintiff realleges all paragraphs above and incorporates them herein
28
      by reference.

                                                        -5-
     ________________________________________________________________________________________________________

                                                    Complaint
      Case 3:19-cv-01207-BEN-MSB Document 1 Filed 06/27/19 PageID.6 Page 6 of 7




1
            34. Plaintiff has preformed all obligations, covenants, conditions, and
2     promises required on his part to be preformed in accordance with the terms and
3
      conditions of the promissory note loan agreement.
4

5           35. Defendants have materially breached and defaulted on the promissory
6
      note loan agreement by failing to repay the loan in accordance with the terms and
7

8     conditions of the promissory note loan agreement.
9
            36. Plaintiff has been damaged in the amount of at least $104,130 as of
10
      July 1, 2019 as a direct and proximate result of the Defendants material breach of
11

12    the promissory note loan agreement, also incurring attorney’s fees and costs to
13
      have to bring suit.
14

15          37. Plaintiff has been further damaged in the amount of $10,000 as of July
16
      1, 2019 as a direct and proximate result of the Defendants material breach of the
17

18
      promissory note loan agreement.

19          38. As of the date of this complaint, Defendants have not remedied the
20
      breach.
21

22          39. As such, Plaintiff is entitled to damages as prayed for below.
23

24

25   ///
26

27
     ///
28



                                                        -6-
     ________________________________________________________________________________________________________

                                                    Complaint
      Case 3:19-cv-01207-BEN-MSB Document 1 Filed 06/27/19 PageID.7 Page 7 of 7




1
            WHEREFORE Plaintiff prays for judgment against defendants, and each of
2     them, as follows:
3
      On ALL CAUSES OF ACTION:
4

5           1.      For payment of the amount due ($104,130 as of July 1, 2019) with
6
                    applicable interest agreed to in the loan;
7

8           2.      For payment of liquidated damages in the amount of $10,000;
9
            3.      For attorney’s fees and costs pursuant to the contact;
10
            4.      For costs of suit herein incurred; and
11

12          5.      For such further relief as the Court deems proper.
13

14
     DATED: 06/27/2019                                      PRATO & REICHMAN, APC
15

16

17
                                                            __/s/ Justin Prato Esq.______
18                                                          By: Justin Prato Esq..
19
                                                            Prato & Reichman, APC
                                                            Attorneys for Plaintiff
20                                                          David Andrews
21

22

23

24

25

26

27

28



                                                        -7-
     ________________________________________________________________________________________________________

                                                    Complaint
